DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., invention enables this monitoring by using a monitoring device which uses the liquid jet itself, e.g. using radiation or ultra-sound guided by it) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant argues that the prior art in the rejection of record is not capable of monitoring the workpiece at the point "where the nozzle-exit plane-normal contacts the reference surface." However, the .
In response to applicant's argument that prior teaches a different point at which the device monitors, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 25, 39, 41-43, 45, 46, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebelein et al. (US 2016/0368090 A1), and further in view of Sercel et al. (US 2010/0089886 A1).
Re: Claim 16, Gaebelein discloses a device capable of performing the claimed method including a process for treating a workpiece, preferably for shaping a workpiece by ablating material, by a liquid jet guided laser beam within a time frame, comprising the following steps:
producing a liquid jet by a nozzle (Para. 29, jet by nozzle),
impinging the liquid jet on a reference surface allocated to the workpiece, whereby an intersection of the liquid jet with the reference surface defines a liquid jet-footprint (Figs. 13B, Para. 90, jet footprint),
effecting a displacement between the liquid jet and the reference surface, whereby the liquid jet- footprint evolves to a trace along a trajectory associated with the trace during the time frame, wherein the trace covers a trace-area (Para. 86-87, trace along a trajectory during a time frame),
irradiating the workpiece at least during part of the time frame with a laser beam coupled into the liquid jet to ablate material, (Para. 61-63, irradiated for a time frame), 
monitoring the thickness of the ablation into workpiece thus monitoring the remaining thickness, (Para. 36, device monitors depth by varying the number of passes, measuring the remaining thickness by tracking depth of the cut) except for expressly stating so. However, Sercel teaches monitoring remaining material thickness whereby the device monitors the amount of ablated material at the point where the nozzle-exit plane-normal pointing away from the nozzle contacts the reference surface (Para. 66, thickness of the work piece determined by sensors; Sercel teaching monitoring the thickness of the workpiece pointing away 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a depth measurement device as taught by Sercel, since such a modification would allow the device to automatically set the extent of the ablating process parameters based on the overall thickness of the device without the user having to manually measure each work piece that is placed into the machine for processing;
Gaebelein discloses a device capable of performing the claimed method including the trace has at least one overlap-area, wherein each of the at least one overlap-areas is defined by an associated common area of an associated second length-section of the trace and an associated first length-section of the trace and wherein the workpiece is irradiated by the laser beam along at least one of the length-sections (Para. 43 & 63, a number of overlapping passes are implemented).
Re: Claim 25, Gaebelein discloses a device capable of performing the claimed method including one or more of the following parameters are changed within the time frame: the impinging angle, space coordinates of the center-line, a speed of displacement, laser parameters (Para. 41, speed, laser, angle can all be altered).
Re: Claim 39 and 45, Gaebelein discloses the claimed invention including a liquid jet guided laser machining device comprising: 
a machining head (1606,1608) for effecting a displacement between the liquid jet and the workpiece a nozzle (1608) for generating a liquid jet, a laser 
Gaebelein discloses a device capable of performing the claimed method including depth measurement (Para. 49 & 61, depth determined by varying operational factors) except for expressly stating a separate device to determine material thickness. However, Sercel teaches that the material thickness is determined by means of a depth measurement device at the point where the nozzle-exit plane-normal pointing away from the nozzle contacts the reference surface (Para. 63-66, thickness of the work piece determined by sensors; Sercel teaching monitoring the thickness of the workpiece pointing away and downstream of the nozzle as the workpiece is at a location normal to the nozzle exit plane).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a depth measurement device as taught by Sercel, since such a modification would allow the device to automatically set the extent of the ablating process parameters based on the overall thickness of the device without the user having to manually measure each work piece that is placed into the machine for processing.
Re: Claim 41, Gaebelein  in view of Sercel discloses a device capable of performing the claimed method including one or more of the parameters are changed when it is detected that a portion of the material is difficult to remove (Sercel: Para. 67-
Re: Claim 42, Gaebelein discloses a device capable of performing the claimed method including the laser parameters comprise a laser pulse rate, a laser energy, or a laser radiation frequency (Para. 105, laser pulse rate); and/or the liquid jet parameters comprise a pressure of the liquid jet, or a composition of the liquid (Para. 90, liquid composition changed by nozzle adjustment).
Re: Claim 43, Gaebelein in view of Sercel discloses a monitoring device including determining the amount of the ablated material and/or the remaining thickness of the workpiece comprises analyzing, by a measurement device, reflections of a measurement laser coupled into the liquid jet or the laser beam coupled into the liquid jet, to measure a distance from the nozzle to the workpiece surface (Sercel: Para. 63-64, laser interferometer/laser triangulation sensor)
Re: Claim 46, Gaebelein in view of Sercel discloses a monitoring device including an analyzing unit for reflected light which analyzes either light of a measurement laser or light of the machining laser (Sercel: Para. 63-64, 66, laser interferometer/laser triangulation sensor)
Re: Claim 50, Gaebelein discloses the claimed invention including a holder (Para. 31-33, 105, CNC machine serves as a holder, workpiece is held in place while high pressure fluid is expelled onto it for ablation precision).
Re: Claim 51, Gaebelein discloses the claimed invention including the liquid jet machining device is coupled or connected in any mechanical, electrical or purely signal-
Re: Claim 52, Gaebelein discloses the claimed invention including means for moving, linearly displacing and/or rotating and/or tilting the nozzle with respect to a workpiece and/or means for moving, linearly displacing and/or rotating and/or tilting the workpiece with respect to the nozzle (Para. 33, means for rotating/tilting workpiece).
Claims 16, 25, 39, 42, 44, 45, 46, and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebelein et al. (US 2016/0368090 A1), and further in view of Zediker et al. (US 2012/0074110 A1).
Re: Claim 16, Gaebelein discloses a device capable of performing the claimed method including a process for treating a workpiece, preferably for shaping a workpiece by ablating material, by a liquid jet guided laser beam within a time frame, comprising the following steps:
producing a liquid jet by a nozzle (Para. 29, jet by nozzle),
impinging the liquid jet on a reference surface allocated to the workpiece, whereby an intersection of the liquid jet with the reference surface defines a liquid jet-footprint (Figs. 13B, Para. 90, jet footprint),
effecting a displacement between the liquid jet and the reference surface, whereby the liquid jet- footprint evolves to a trace along a trajectory associated with the trace during the time frame, wherein the trace covers a trace-area (Para. 86-87, trace along a trajectory during a time frame),
irradiating the workpiece at least during part of the time frame with a laser beam coupled into the liquid jet to ablate material, (Para. 61-63, irradiated for a time frame), 
monitoring the thickness of the ablation into workpiece thus monitoring the remaining thickness, (Para. 36, device monitors depth by varying the number of passes, measuring the remaining thickness by tracking depth of the cut) except for expressly stating so. However, Zediker teaches monitoring remaining material thickness whereby the device monitors the amount of ablated material at the point where the nozzle-exit plane-normal pointing away from the nozzle contacts the reference surface (Para. 257, thickness of the work piece determined by sensors Zediker teaching monitoring the thickness of the workpiece at the beam path uphole or downhole).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a depth measurement device as taught by Zediker, since such a modification would allow the device to automatically set the extent of the ablating process parameters based on the overall thickness of the device without the user having to manually measure each work piece that is placed into the machine for processing;
Gaebelein discloses a device capable of performing the claimed method including the trace has at least one overlap-area, wherein each of the at least one overlap-areas is defined by an associated common area of an associated second length-section of the trace and an associated first length-section of the trace and wherein the workpiece is irradiated by the laser beam along at least 
Re: Claim 25, Gaebelein discloses a device capable of performing the claimed method including one or more of the following parameters are changed within the time frame: the impinging angle, space coordinates of the center-line, a speed of displacement, laser parameters (Para. 41, speed, laser, angle can all be altered).
Re: Claim 39 and 45, Gaebelein discloses the claimed invention including a liquid jet guided laser machining device comprising: 
a machining head (1606,1608) for effecting a displacement between the liquid jet and the workpiece a nozzle (1608) for generating a liquid jet, a laser beam generating device and a laser coupling device (1600, 1616) for coupling the laser beam into the liquid jet (Fig. 16, Para. 99, laser coupled into jet nozzle), and, wherein a controller unit controls the displacement drive to perform a process (Para. 49, control system)
Gaebelein discloses a device capable of performing the claimed method including depth measurement (Para. 49 & 61, depth determined by varying operational factors) except for expressly stating a separate device to determine material thickness. However, Zediker teaches monitoring remaining material thickness whereby the device monitors the amount of ablated material at the point where the nozzle-exit plane-normal pointing away from the nozzle contacts the reference surface (Para. 257, thickness of the work piece determined by sensors Zediker teaching monitoring the thickness of the workpiece at the beam path uphole or downhole).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a depth measurement device as taught by Zediker, since such a modification would allow the device to automatically set the extent of the ablating process parameters based on the overall thickness of the device without the user having to manually measure each work piece that is placed into the machine for processing.
Re: Claim 42, Gaebelein discloses a device capable of performing the claimed method including the laser parameters comprise a laser pulse rate, a laser energy, or a laser radiation frequency (Para. 105, laser pulse rate); and/or the liquid jet parameters comprise a pressure of the liquid jet, or a composition of the liquid (Para. 90, liquid composition changed by nozzle adjustment).
Re: Claim 44, Gaebelein in view of Zediker discloses a monitoring device including determining the amount of the ablated material and/or the remaining thickness of the workpiece comprises measuring, by a measurement device, a distance from the nozzle to the workpiece surface by using ultra-sound coupled into the liquid (Zediker: Para. 257, ultrasound used to detect the parameters of the ablation, placed in the beam thus in the liquid).
Re: Claim 46, Gaebelein in view of Zediker discloses a monitoring device including an ultra-sound system and an analyzing unit for reflected light which analyzes either light of a measurement laser or light of the machining laser (Zediker: Para. 257-259, ultra sound or laser interferometer/laser triangulation sensor).
Re: Claim 50, Gaebelein discloses the claimed invention including a holder (Para. 31-33, 105, CNC machine serves as a holder, workpiece is held in place while high pressure fluid is expelled onto it for ablation precision).
Re: Claim 51, Gaebelein discloses the claimed invention including the liquid jet machining device is coupled or connected in any mechanical, electrical or purely signal-transmitting way to a workpiece-holder which is an external device (Para. 31, liquid jet device connected to workpiece holder).
Re: Claim 52, Gaebelein discloses the claimed invention including means for moving, linearly displacing and/or rotating and/or tilting the nozzle with respect to a workpiece and/or means for moving, linearly displacing and/or rotating and/or tilting the workpiece with respect to the nozzle (Para. 33, means for rotating/tilting workpiece).
Claims 40 and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebelein et al. (US 2016/0368090 A1) and Sercel et al. (US 2010/0089886 A1) as applied to claims 16 and 45 above, and further in view of Anderson (US 2011/0089152 A1)
Re: Claim 40, Gaebelein discloses a device capable of performing the claimed method including changing laser parameters, process parameters and/or liquid jet parameters based on an output of a measurement device by a program controlling and executing the CNC program (Para. 49, inputting control commands for cnc programing implies an interface for doing so, well known in the art to be a computer/console) except for expressly stating a human interface.  However, Anderson discloses a human interface (130) for inputting program parameters of the device (Para. 13, personal computer for computer interfacing)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a human interface personal computer as taught by Anderson, since Anderson states in paragraph 13 that personal computers are readily used for human interaction for inputting commands into a laser ablation system.
Re: Claims 47 and 49 Gaebelein discloses the claimed invention including inputting a program into a CNC machine for controlling parameters of the laser, motion, and the times for switching the liquid jet on and off as well as when to couple the laser into the liquid jet (Para. 31, 49, inputting control commands for cnc programing implies an interface for doing so, well known in the art to be a computer/console) except for expressly stating a computer interface to receive control signals. However, Anderson discloses a computer interface (130) to receive control signals including a control unit (120), which generates the control signals based on a list of commands which are transferred to the control unit from a personal computer (130) where all needed computations of the CNC program were performed on (Para. 13, control unit connected for personal computer interface for programing the laser device).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a human interface personal computer as taught by Anderson, since Anderson states in paragraph 13 that personal computers are readily used for human interaction for inputting commands into a laser ablation system
Re: Claim 48, Gaebelein discloses the claimed invention including the liquid jet machining device is controlled by control signals generated by a CNC program to perform the process of shaping a workpiece by ablating material (Para. 31 & 49, liquid jet device performs a cnc program).
Claims 40 and 47-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebelein et al. (US 2016/0368090 A1) and Zediker et al. (US 2012/0074110 A1) as applied to claims 16 and 45 above, and further in view of Anderson (US 2011/0089152 A1)
Re: Claim 40, Gaebelein discloses a device capable of performing the claimed method including changing laser parameters, process parameters and/or liquid jet parameters based on an output of a measurement device by a program controlling and executing the CNC program (Para. 49, inputting control commands for cnc programing implies an interface for doing so, well known in the art to be a computer/console) except for expressly stating a human interface.  However, Anderson discloses a human interface (130) for inputting program parameters of the device (Para. 13, personal computer for computer interfacing)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a human interface personal computer as taught by Anderson, since Anderson states in paragraph 13 that personal computers are readily used for human interaction for inputting commands into a laser ablation system.
Re: Claims 47 and 49 Gaebelein discloses the claimed invention including inputting a program into a CNC machine for controlling parameters of the laser, motion, and the times for switching the liquid jet on and off as well as when to couple the laser into the liquid jet (Para. 31, 49, inputting control commands for cnc programing implies an interface for doing so, well known in the art to be a computer/console) except for expressly stating a computer interface to receive control signals. However, Anderson discloses a computer interface (130) to receive control signals including a control unit 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a human interface personal computer as taught by Anderson, since Anderson states in paragraph 13 that personal computers are readily used for human interaction for inputting commands into a laser ablation system
Re: Claim 48, Gaebelein discloses the claimed invention including the liquid jet machining device is controlled by control signals generated by a CNC program to perform the process of shaping a workpiece by ablating material (Para. 31 & 49, liquid jet device performs a cnc program).
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebelein et al. (US 2016/0368090 A1) and Sercel et al. (US 2010/0089886 A1) as applied to claim 45 above, and further in view of Suruceanu et al. (US 2011/0240615 A1).
Re: Claim 53, Gaebelein discloses the claimed invention except for expressly stating a diaphragm. However, Suruceanu a diaphragm (20) between the workpiece-holder and the nozzle (3) (Figs. 1-2b, Para. 62, thickness of the work piece determined by sensors).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a diaphragm as taught by Suruceanu, since Suruceanu states in paragraph 25 that such a modification provides a cost effective way .
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaebelein et al. (US 2016/0368090 A1) and Zediker et al. (US 2012/0074110 A1)  as applied to claim 45 above, and further in view of Suruceanu et al. (US 2011/0240615 A1).
Re: Claim 53, Gaebelein discloses the claimed invention except for expressly stating a diaphragm. However, Suruceanu a diaphragm (20) between the workpiece-holder and the nozzle (3) (Figs. 1-2b, Para. 62, thickness of the work piece determined by sensors).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a diaphragm as taught by Suruceanu, since Suruceanu states in paragraph 25 that such a modification provides a cost effective way to reduce the risk that ablated material of the work piece is deposited on the front face of the machine head and that such ablated material may be transported into the machine head and may e.g. settle on the nozzle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu, Rushford, and Werner are cited disclosing additional configurations of monitoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754